Case 1:17-cr-00544-NGG Document 48 Filed 05/22/19 Page 1 of 1 PagelD #: 145

250 WEST 55TH STREET MORRISON & PORRSTER LLP

MORRISON FOERSTER NEW YORK, NY 10019-9601 BEIJING, BERLIN, BRUSSELS,
DENVER, HONG KONG, LONDON,
TELEPHONE; 212.468.8000 LOS ANGELES, NEW YORK,
a . NORTHERN VIRGINIA, PALO ALTO,
FACSIMILE: 212.468.7900 SAN DIEGO, SAN FRANCISCO, SHANGHAI,

SINGAPORE, TOKYO, WASHINGTON, D.C,

WWW.MOFO.COM

May 22, 2019 Writer’s Direct Contact

+1 (212) 468.8016
RWhite@mofo.com

By ECF Filing
The Honorable Nicholas G. Garaufis

United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, N.Y. 11201

Re: United States v. Michael L. Cohen, 17 CR 544 (NGG)
Dear Judge Garaufis:

We represent defendant Michael Cohen in connection with the above-referenced case. This
letter is submitted to request a temporary modification of Mr. Cohen’s bail conditions to
permit him to travel on a vacation trip. The government has no objection to this request.

As the Court will recall, Mr. Cohen was arraigned and released on bail in June 2018. Under
the bail terms set by the Court, Mr. Cohen was permitted to return home to London, England
to live during the pendency of the case and while in the U.S., is allowed to travel within the
Eastern and Southern Districts of New York and the Districts of Maine and Massachusetts.
Since then, he has returned to the U.S. on multiple occasions for court appearances in this
case. In addition, in February 2019, the Court, with the government’s consent, permitted Mr.
Cohen to take a family vacation in France.

Mr. Cohen would like to travel on a vacation to Maui, Hawaii from June 4 through June 11,
2019. He would plan to fly directly from London to the mainland U.S. and then on to
Hawaii. We respectfully request that the Court order a temporary modification of Mr.
Cohen’s bail conditions to permit him to take this trip. As noted above, we have advised the
prosecutors handling this case of this request, and the government has no objection to the
request.

Respectfully submitted,

Pore h Ae Whe

Ronald G. White

ce: Government counsel (by ECF)

ny-1653216 vl
